UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT AUDITORS FOR THE YEARS ENDED DECEMBER 31, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REPORT OF INDEPENDENT AUDITORS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have audited the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (the “Company”) as of December 31, 2012 and 2011, the related consolidated statements of income, changes in stockholders’ equity and cash flows for the years ended December 31, 2012 and 2011. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. As described in Note 4(7) to the consolidated financial statements, certain long-term investments were accounted for under the equity method based on the financial statements as of December 31, 2012 and 2011 of the investees, which were audited by the other independent auditors. Our opinion, insofar as it related to the investment income amounted to NT$57 million and NT$376 million, which represented 0.71% and 4.01% of the consolidated income from continuing operations before income tax for the years ended December 31, 2012 and 2011, respectively, and the related long-term investment balances of NT$4,278 million and NT$4,396 million, which represented 1.52% and 1.57% of the total consolidated assets as of December 31, 2012 and 2011, respectively, are based solely on the reports of the other independent auditors. We conducted our audits in accordance with auditing standards generally accepted in the Republic of China and “Guidelines for
